'   .   j
                                                                               FILED FOR RECORD
                                                                                Ector County - Court at Law 1
                                                                                         Ector County, Texas
                                                                                        6/1/2017 5:51:23 PM
                                                                                                Linda Haney
                                                                                               County Clerk
                                                NO. 21791-14'A                 By: Sandra Herrington. Deputy
            ESTATE OF                                 §                     FILEDCOURT
                                                                  IN THE COUNTY   IN
                                                                      11th COURT OF APPEALS
                                                     §                   EASTLAND, TEXAS
            ANTHONY TONY SANCHEZ,                    §                                  OF
                                                                       06/05/17 9:20:25 AM
                                                     §                  SHERRY WILLIAMSON
            DECEASED                                  §          ECTOR COUNTY, Clerk
                                                                                   TEXAS



            CORA SUE SANCHEZ INDIVIDUALLY            §             IN THE COUNTY COURT
            AND AS REPRESENTATIVE OF THE             §
            ESTATE OF ANTHONY TONY                   §
            SANCHEZ, DECEASED, JENNIFER              §
            PASOWICZ AND JULIE                       §
            MARIE SANCHEZ                            §
                                                     §
                                                     §
            vs.                                      §                             ATLAW
                                                     §
            ROBERTS TRUCK CENTER OF                  §
            TEXAS, LLC AND ROBERTS TRUCK             §
            CENTER HOLDING COMPANY LLC               §           ECTOR COUNTY, TEXAS



                                     PLAINTIFFS' NOTICE OF APPEAL

                  TO THE HONORABLE JUDGE OF SAID COURT:

                  Come now PLAINTIFFS, CORA SUE SANCHEZ, INDMDUALLY AND AS

            REPRESENTATIVE OF THE ESTATE OF ANTHONY TONY SANCEZ, DECEASED,

            JENNIFER P ASOWICZ, and JULIE MARIE SANCHEZ and give notice of their intent to

            appeal the judgment in this case.

                  1.     CORA SUE SANCHEZ, INDIVIDUALLY AND AS REPRESENTATIVE OF

            THE ESTATE OF ANTHONY TONY SANCEZ, DECEASED, JENNIFER PASOWICZ,

            and JULIE MARIE SANCHEZ are Appellants, ROBERT'S TRUCK CENTER OF TEXAS


                                                                                 Pa,ge 1 of 4
LLC and ROBERT'S TRUCK CENTER HOLDING COMPANY, LLC are Appellees.

      2.     This appeal is made as the trial court signed on May 2, 2017 signed an

order granting summary judgment in favor of, ROBERT'S TRUCK CENTER OF TEXAS

LLC and ROBERT'S JRUCK CENTER HOLDING COMPANY, LLC and against CORA

SUE SANCHEZ, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF

ANTHONY TONY SAN CEZ, DECEASED, JENNIFER P ASOWICZ, and JULIE MARIE

SANCHEZ which judgment has become final.

      3.     The notice of appeal is due on June 1, 2017.

      4.     Plaintiffs CORA SUE SANCHEZ, INDIVIDUALLY AND AS

REPRESENTATIVE OF THE ESTATE OF ANTHONY TONY SANCEZ, DECEASED,

JENNIFER P ASOWICZ, and JULIE MARIE SANCHEZ desire to appeal from this

judgment to the Eleventh Court of Appeals, Eastland, Texas.




                                                                             Page 2 of 4
i




    Respectfully submitted,

    Law Offices of Miller & Bicklein
    519 Golder
    Odessa, Texas
    (432) 550-3006
    (432) 362-4624 (fax)




    By:     Isl KEVIN B. MILLER
           Kevin B. Miller
           Kevin@mblaw.org
           State Bar No. 14094500

           Matthew J. Olivarez
           Matthew@mblaw.org
           State Bar No. 24088154

           Attorneys For Plaintiff




                                     Page 3 of 4
• i




                                       CERTIFICATE OF SERVICE

            I do hereby certify that a true and correct copy of the foregoing instrument was

      served in conformity with 21(a) on the is1 of June, 2017 to the following:

            Kurt G. Paxon
            MOUNCE, GREEN, MYERS, SAFI,
            PAXSON, & GALATZAN
            PO BOX 1977
            El Pason, Texas 79950
            T: 915-541-1597
            F: 915-541-1597

             James A. Mounts II
             RAY, MCCHRISTIAN & JEANS, PC
             F: 915.832.733

             Michael Ace
             ROBERTS & ROBERTS
             F: 903.597 .. 1600

             Jeffery S. Patterson
             HARTLINE DACUS BARGER DREYER LLP
             F:214.369.2118




                                         By:        Isl KEVIN B. MILLER
                                                        KEVIN B. MILLER




                                                                                    Page 4 of 4